 MEDIA MAILERS, INC.Media Mailers,IncorporatedandLos Angeles Mail-ers'UnionNo. 9, International TypographicalUnion,AFL-CIO. Case 21-RC-12018June 17, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted on December 23, 1970, under the direction andsupervision of the Regional Director for Region 21,among the employees in the stipulated unit. At theconclusion of the election, the parties were furnished atally of ballots which showed that of approximately 20eligible voters, 7 cast ballots for, and 13 cast ballotsagainst, the Petitioner. There were no void or chal-lenged ballots. Thereafter, on December 31, 1970, thePetitioner filed timely objections to conduct affectingthe results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, as amended,the Regional Director conducted an investigation ofthe issues raised by the objections and on February 9,1971, issued and duly served upon the parties his Re-port on Objections, finding that Objection 2 was with-out merit and recommending that it be overruled. TheRegional Director further found, however, that Objec-tion 1 had sufficient merit to warrant setting the elec-tion aside.Thereafter on February 19, 1971, the Employer filedexceptions to the Regional Director's disposition of theissuesraised by Objection 1 and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, including theexceptions and briefs, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin themeaningof Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(c) of the Act:191 NLRB No. 50251All production and maintenance employees; ex-cluding office clerical employees, guards, andsupervisors as defined in the Act.5.The Board has considered the Regional Director'sreport and the Employer's exceptions thereto, andhereby adopts the Regional Director's findings andrecommendations.The Regional Director's investigation revealed thatshortly after the petition was filed, the Employer'spresident,Ubleman, called employees Kendall, Mor-gan, and Contreras to the office. According to Kendall,Ubleman asked what the employees thought about theUnion and said that if the Union came in none of themailers could work on the inserters; that the Spanish-speaking employees could not find work in a unionshop;' that certain inserting work previously done bymen would be done by women; and that there wouldnot be enough work for everybody. Morgan generallycorroborated parts of Kendall's testimony and addedthat Ubleman stated that " ... most shops that wentunion went out of business," and that the employeesinvolved with the Union would not be able to find workat other shops in the event the Employer chose to closeits shop.Ubleman's affidavit does not contradict the sub-stance of the above employee statements. Thus, Uble-man admitted calling the employees into the office andasking them "what was going on." He also stated thatthere were only three union shops as opposed to about40 nonunion shops in the area and pointed out that" ... the industry employment opportunities is [sic]greater in open shops for continued employment."Ubleman also mentioned that the union shops had noSpanish-speaking foremen whereas the open shops didand " . . . told them of the advantages of being able towork at various jobsin a nonunionshop versus beingrestricted to certain operations in a union shop." In thisregard,Ubleman pointed out that the inserting ma-chines were not covered by union contracts,' by whichhe meant, as he explained in his affidavit:What I was saying was that the union could notsupply me with inserting machine operators, sothat portion would remain non union, so that Che-shire labeling operators would not be moved toinserting and inserters would not be moved toCheshire labeling because of the restrictionswithin the union contract.At the time of the election, six employees were inlayoff status, of whom five were women. Ubleman ad-mitted having contacted them by telephone and having"urged them to vote to keep it an open shop." Two ofA large number of the employees are Spanish speakingzThis appears to be a misstatement for, as pointed out by the attachmentto the Regional Director's report, the Union does claim jurisdiction over theoperation of inserting machines. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe women testified that Ubleman said, in part, that "ifwe voted the union in he would not be able to call usback like he used to," or "if the union comes in I won'tbe able to hire you girls anymore." Ubleman did notknow whether he made the foregoing statements, butadmitted that during the course of the conversations healso said:... if we lost the election, I would be required tocall the union hall for surplus people. I told themthere were no women in the union to the best ofmy knowledge and I did not know what theirstatus would be with them.The Regional Director found on consideration of theevidence and, in particular, that which could bedeemed uncontroverted by Ubleman's affidavit, that itwas clear that Ubleman told the male employees thatif the Union won the election they would no longer begiven work on the inserting machine since that workwas not covered by union contracts and that a unionvictory would be detrimental to their future employ-ment in mostof the industry.As to the female employees, the Regional Directorconcluded that Ubleman sought to convey the impres-sion that their future employment would be condi-tioned upon membership in and referral by the Unionand that membership and referral would be deniedthem because the Union did not accept female mem-bers. The Regional Director found the implication thatthe Union could lawfully affect the women's job tenureby denial of membership to them had no basis in law.'The Regional Director found, and we agree, that theforegoing conduct by the Employer interfered with theelection. Under all the circumstances, as set forth in theRegional Director's report, we find the entire contentof Ubleman's admitted statements, taken as a whole,clearly threatened that if the Union won the election itwould be detrimental to the future employment oppor-tunities of both groups of employees. Thus the conclu-sion is inescapable that such conduct tended to createunjustified apprehensions in the minds of the em-ployees as to future employment and can hardly be saidto be conducive to the laboratory conditions necessaryfor the exercise of free choice in Board elections. Forthese reasons we cannot agree with our dissenting col-league's view that Ubleman's statements were mere3The Regional Director's investigation disclosed that article XXVI, sec-tion 1, of the International's constitution provides as follows for womenmembers:Equal wages and conditions shall prevail for both sexes in every localjurisdiction of the International Typographical Union, subject to therequirements of the law of the various States as these laws affect womenworkers. Any member who violates the provision of this section, uponconviction,shall be punished by a fine of not less than$25 or suspendedas the union may determine,in accordance with International lawAlthough Petitioner had no female members at the time of the election, theRegional Director's investigation disclosed that Petitioner has no policy ofexcluding females from membership Additionally, Petitioner presented evi-dence that it indeed has had female members in the past.nothings and not likely to have an adverse impact onthe exercise of free choice in the election.' Accordingly,as we are of the view that Ubleman's admitted state-ments were sufficiently coercive to warrant setting theelection aside, we find, contrary to the dissenting opin-ion, that it is unnecesary to direct a hearing on thedisputed evidence relative to Objection 1.ORDERIt is hereby ordered that the election conductedherein on December 23, 1970, be, and it hereby is, setaside.[Direction of Second Elections omitted from publica-tion.]CHAIRMAN MILLER,dissenting:I cannot agree that this election should be set asideon the basis of any statements admittedly made byPresident Ubleman to his employees before the electionwas held.Ubleman admits telling his employees, in effect, thatthere were greater employment opportunities in the 40nonunion shops than in the 3 union shops in the area;that nonunion shops permit an employee to work atvarious jobs whereas union contracts do not cover in-sertingmachine operations and restrict employeemovement from labeling to inserting work and viceversa; that if the Union won he would be required tocall the union hall for surplus people; and that theUnion has no women members. These statements didnot imply that the Employer would engage in any con-duct to its employees' detriment in the event of a unionvictory. To the extent that they implied that the em-ployees might be disadvantaged by restrictive practiceswhich Ubleman understood to obtain in union shopsunder union contracts, I note the absence of any con-tention or finding that the statements were false, andthe Union concedes it has no women members. In thesecircumstances, I find Ubleman's admitted statementsto be protected comment under Section 8(c) of the Act"In addition we disagree with the application of Section 8(c) to this case.The Board has consistently held that Section 8(c) has no application inrepresentation proceedings. See, e.g.,Dal-Tex Optical Company, Inc,187NLRB 1782, 1787, fn. 11 See alsoEagle-PicherIndustries, Inc.,171 NLRBNo 44, Board fn. 15In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should haveaccessto a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc, 156 NLRB 1236,NL.R.B. v.Wyman-Gordon Co.,,394 U.S. 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 21, within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed MEDIA MAILERS, INC.253and that they did not create an atmosphere in which thePresident Ubleman, but denied by him would, if made,employees were not likely to be able to make a free andrequire a second election. Accordingly, I would re-informed choice.mand this case for a hearing on the disputed testimonyOn the other hand, other statements attributed torelative to Objection 1.